In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 14-2458
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

MATTHEW POULIN,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
          Central District of Illinois, Rock Island Division.
           No. 11-CR-40116 — Michael M. Mihm, Judge.
                     ____________________

   ARGUED DECEMBER 4, 2015 — DECIDED JANUARY 5, 2016
                     ____________________

   Before POSNER, FLAUM, and WILLIAMS, Circuit Judges.
    FLAUM, Circuit Judge. In 2013, the district court sentenced
Matthew Poulin to two concurrent 115-month terms of im-
prisonment followed by concurrent life terms of supervised
release after he pled guilty to receipt and possession of child
pornography. Poulin appealed his prison and supervised re-
lease terms as well as four special conditions of his supervised
release. We held that the district court erred by not addressing
2                                                     No. 14-2458

a principal argument in mitigation and by not providing rea-
sons for imposing the maximum term of supervised release.
We also determined that the record lacked necessary reason-
ing for us to review the validity of the special conditions. We
therefore vacated Poulin’s prison and supervised release
terms, as well as the special conditions accompanying his su-
pervised release, and remanded for resentencing.
    On remand, the district court resentenced Poulin to con-
current 84-month terms of imprisonment on both counts of
conviction, followed by a 10-year term of supervised release.
The district court imposed thirteen standard conditions of su-
pervision and seven special conditions. Poulin now brings a
successive appeal challenging various conditions of his super-
vised release. For the reasons that follow, we vacate the dis-
puted conditions and remand to the district court for resen-
tencing in conformance with our recent jurisprudence, which
encourages the imposition of supervised-release conditions
that are “properly-noticed, supported by adequate findings,
and well-tailored to serve the purposes of deterrence, rehabil-
itation, and protection of the public.” United States v. Kappes,
782 F.3d 828, 835–36 (7th Cir. 2015); see also United States v. Ar-
mour, 804 F.3d 859 (7th Cir. 2015); United States v. Thompson,
777 F.3d 368 (7th Cir. 2015). We do this recognizing that the
district court did not have the benefit of guidance provided
by the above-cited cases.
                           I. Background
   Matthew Poulin lived in the basement of his mother’s
home in Silvis, Illinois, where he kept a computer. In Septem-
ber 2011, law enforcement identified the IP address associated
with Poulin’s computer as receiving and distributing child
pornography. Officers executed a search warrant on October
No. 14-2458                                                    3

7, 2011, and recovered two hard drives and a computer from
Poulin’s basement room. The hard drives contained seventy-
eight videos depicting child pornography. Poulin was inter-
viewed during the search and admitted to possessing and re-
ceiving child pornography from the internet.
   In December 2011, a grand jury indicted Poulin on one
count of receiving child pornography and one count of pos-
sessing thirty or more visual depictions of child pornography.
Poulin pled guilty to both counts on August 21, 2012.
    Before pleading guilty, Poulin underwent competency and
sanity examinations. The Bureau of Prisons (“BOP”) con-
firmed four prior hospitalizations due to psychiatric difficul-
ties. The BOP records contain conflicting information regard-
ing Poulin’s use of alcohol and controlled substances. For in-
stance, in August 2006 at the age of twenty-one, Poulin was
diagnosed with alcohol dependence and cannabis abuse. Pou-
lin also told the BOP psychologist that he handles stress using
“alcohol and prescription medication.” The psychologist
noted, however, that there was no evidence in the records he
reviewed to indicate that Poulin misused these substances.
During an interview with a probation officer, Poulin stated
that he only consumed alcohol socially and that he had
stopped using cannabis at the age of sixteen—a statement that
conflicts with information in his medical records. In spite of
these contradictions, the BOP psychologist concluded that
Poulin would benefit from continued mental health treatment
and noted that Poulin’s “over-reliance on medication and per-
haps alcohol” were among the factors that might limit Pou-
lin’s therapeutic progress.
    The presentencing investigation report gave Poulin a total
offense level of 34 with a criminal history category I, resulting
4                                                 No. 14-2458

in an advisory guidelines range of 151 to 188 months in
prison. On March 15, 2013, the district court sentenced Poulin
to concurrent sentences of 115 months in prison, followed by
concurrent life terms of supervised release.
    During his first appeal, Poulin challenged the sentence of
imprisonment and lifetime term of supervised release. Addi-
tionally, he challenged four special conditions of supervised
release that collectively prohibited unsupervised contact with
minors, as well as access to and possession of adult pornogra-
phy. We held that the district court erred by not addressing a
principal argument in mitigation and by not providing rea-
sons for imposing the maximum term of supervised release.
We also concluded that the record lacked the explanation nec-
essary for us to review the validity of the special conditions.
We therefore vacated Poulin’s prison and supervised release
terms, as well as the special conditions accompanying his su-
pervised release, and remanded for resentencing.
    The district court held a resentencing hearing on June 27,
2014 and sentenced Poulin to concurrent 84-month terms of
imprisonment, followed by a 10-year term of supervised re-
lease. The district court imposed thirteen standard conditions
of release and seven special conditions. During the hearing,
the court discussed the mandatory conditions and defense
counsel indicated that Poulin did not object to the mandatory
conditions. The court did not verbally address any of the
standard conditions except in the context of Poulin’s objection
to the requirement that he attend substance abuse treatment
No. 14-2458                                                             5

and abstain from alcohol during the term of supervised re-
lease. 1
   The district court then considered the special conditions.
Defense counsel objected to four of the special conditions, in-
cluding the provisions barring contact with minors, govern-
ing use of the internet, and requiring that Poulin undergo sub-
stance abuse treatment and abstain from alcohol. Based on
Poulin’s objections, the district court modified a number of the
conditions.
   Poulin now appeals a second time, challenging the follow-
ing standard conditions of his supervised release:
    •   The defendant shall not leave the judicial district with-
        out the permission of the court or probation officer.
    •   The defendant shall answer truthfully all inquiries by
        the probation officer and follow the instructions of the
        probation officer.
    •   The defendant shall report to the probation officer in a
        manner and frequency directed by the court or proba-
        tion officer.
    •   The defendant shall support his or her dependents and
        meet other family responsibilities.
    •   The defendant shall work regularly at a lawful occupa-
        tion, unless excused by the probation officer for school-
        ing, training, or other acceptable reasons.
    •   The defendant shall notify the probation officer at least
        ten days prior to any change in residence or employ-
        ment.

    1At resentencing, the district court accidentally referred to the man-
datory conditions as “standard.” There was no mention of the actual
standard conditions.
6                                                   No. 14-2458

    •   The defendant shall refrain from any use of alcohol and
        shall not purchase, possess, use, distribute, or admin-
        ister any controlled substance or any paraphernalia re-
        lated to any controlled substances, except as prescribed
        by a physician.
    •   The defendant shall not frequent places where con-
        trolled substances are illegally sold, used, distributed,
        or administered.
    •   The defendant shall not associate with any persons en-
        gaged in criminal activity and shall not associate with
        any person convicted of a felony, unless granted per-
        mission to do so by the probation officer.
    •   The defendant shall permit a probation officer to visit
        him or her at any time at home or elsewhere and shall
        permit confiscation of any contraband observed in
        plain view of the probation officer.
    •   As directed by the probation officer, the defendant
        shall notify third parties of risks that may be occa-
        sioned by the defendant’s criminal record or personal
        history or characteristics and shall permit the proba-
        tion officer to make such notifications and to confirm
        the defendant’s compliance with such notification re-
        quirement.
    Poulin also challenges the following special conditions of
his supervised release:
    •   You shall participate in a sex offender treatment pro-
        gram as directed by the U.S. Probation Office. You shall
        abide by the rules of the treatment provider. You will
        submit to physiological testing, including polygraph
        testing. You shall pay for these services, if financially
        able, as directed by the U.S. Probation Office.
No. 14-2458                                                  7

   •   You shall at the direction of the U.S. Probation Office,
       participate in a program for substance treatment in-
       cluding not more than six tests per month to determine
       whether you have used controlled substances or alco-
       hol. You shall abide by the rules of the treatment pro-
       vider. You shall pay for these services, if financially
       able, as directed by the U.S. Probation Office.
   •   You shall participate in psychiatric services and/or a
       program of mental health counseling/treatment as di-
       rected by the U.S. Probation Officer and take any and
       all prescribed medications as directed by the treatment
       providers. You shall pay for these services, if finan-
       cially able, as directed by the U.S. Probation Office.
   •   You shall have no contact with any female under the
       age of 18 except: (1) in the presence of a responsible
       adult who is aware of the nature of your background
       and current offense, and who has been approved by
       the U.S. Probation Office; (2) in the course of normal
       commercial business; (3) in other cases of unintentional
       and incidental contact.
                          II. Discussion
    We have addressed the requirements for imposing condi-
tions of supervised release repeatedly over the past two years.
United States v. Douglas, 806 F.3d 979, 982 (7th Cir. 2015). As
we have explained:
       Under 18 U.S.C. § 3583(d), a sentencing court
       has discretion to impose appropriate conditions
       of supervised release, to the extent that such
       conditions (1) are reasonably related to the fac-
       tors identified in § 3553(a), including the nature
       and circumstances of the offense and the history
8                                                    No. 14-2458

       and characteristics of the defendant; (2) involve
       no greater deprivation of liberty than is reason-
       ably necessary for the purposes set forth in
       § 3553(a); and (3) are consistent with the policy
       statements issued by the Sentencing Commis-
       sion. Policies emphasized by the Sentencing
       Commission include deterrence, rehabilitation,
       and protecting the public.
Armour, 804 F.3d at 867 (quoting United States v. Ross, 475 F.3d
871, 873 (7th Cir. 2007)).
   Additionally, we have outlined the findings necessary for
the imposition of discretionary conditions, including stand-
ard and special conditions. We observed in Kappes that
       [t]he judge need not address every factor in
       checklist fashion, explicitly articulating its con-
       clusions regarding each one. [T]he court may
       simply give an adequate statement of reasons,
       consistent with § 3553(a), for thinking the sen-
       tence it selects is appropriate…. Special condi-
       tions often require more justification than
       standard conditions—but not always—and a
       condition’s label in the guidelines is ultimately
       irrelevant. All discretionary conditions, whether
       standard, special or of the judge’s own inven-
       tion, require findings.
782 F.3d at 845–46 (internal citations and quotation marks
omitted) (emphasis in original). We emphasized that alt-
hough the judge need not “give a speech about each condi-
tion,” he or she “rarely, if ever, should list a multitude of con-
ditions without discussion.” Id. at 846.
No. 14-2458                                                    9

   A. Standard of Review
    The standard of review we apply depends on whether the
defendant alleges that the district court committed proce-
dural or substantive error by imposing particular conditions
of supervised release. We review de novo a claim of proce-
dural error, such as the listing of conditions without any sort
of justification for the conditions imposed. United States v.
Poulin, 745 F.3d 796, 800 (7th Cir. 2015) (“A sentencing judge’s
failure to adequately explain his sentence is a procedural er-
ror that may require remand. We conduct a de novo review as
to whether a district court committed any procedural error.”
(internal citations omitted)). While the district court should
not list a multitude of conditions without discussion, this rule
is subject to a harmless error analysis. Kappes, 782 F.3d at 846.
    By contrast, we review a claim of substantive error for ei-
ther abuse of discretion or plain error. “We review the impo-
sition of a condition of supervised release for an abuse of dis-
cretion if it is a contested condition (i.e., defendant objected
below), while we review uncontested conditions for plain er-
ror.” Armour, 804 F.3d at 867 (citing Kappes, 782 F.3d at 844).
   B. Standard Conditions of Supervised Release
    Poulin did not challenge the standard conditions at the re-
sentencing hearing, except for the ban on alcohol, which he
objected to in the context of the special condition directing
him to undergo substance abuse treatment. When asked
whether he had any objections to the standard conditions, de-
fense counsel replied, “no.” By contrast, as soon as the court
began to discuss the special conditions, defense counsel
stated: “[I]f this may help, we basically have three objections
to these [special] conditions.”
10                                                         No. 14-2458

    In the current appeal, Poulin claims that the district court
erred in imposing ten standard conditions of supervised re-
lease without sufficient discussion. The government argues in
response that Poulin waived any challenge to these conditions
by not objecting to them in his first appeal. According to the
government, Poulin cannot “use the accident of a remand to
raise in a second appeal an issue that he could just as well
have raised in the first appeal.” United States v. Schroeder, 536
F.3d 746, 751–52 (7th Cir. 2008) (citation and internal quota-
tion marks omitted).
    The government also contends that because Poulin did not
challenge the standard conditions in his first appeal, this
Court did not vacate those conditions. The government cites
United States v. Whitlow for the proposition that “an issue that
could have been raised on appeal but was not is waived and,
therefore, not remanded.” 740 F.3d 433, 438 (7th Cir. 2014) (ci-
tations omitted). Thus, argues the government, the district
court was not required to make findings to support the impo-
sition of the standard conditions at resentencing.
    Regardless of whether or not the district court was re-
quired on remand to make findings as to the standard condi-
tions, the imposition of waiver is inappropriate in light of de-
velopments in the law since Poulin’s first appeal. In United
States v. Purham, we declined to apply waiver because the con-
ditions the defendant challenged had been found “fatally
vague” in an intervening decision. 2 795 F.3d 761, 765–66 (7th


     2The government has acknowledged as much in this litigation. On
December 3, 2015, the government filed a letter pursuant to Fed. R. App.
P. 28(j) that informed this Court of relevant precedent from United States
v. Purham, 795 F.3d 761 (7th Cir. 2015).
No. 14-2458                                                        11

Cir. 2015) (citing Thompson, 777 F.3d at 368). Similarly, in the
period since Poulin’s initial appeal, we have issued decisions
that deem vague many of the standard conditions Poulin now
challenges. See generally Thompson, 777 F.3d at 368; Kappes, 782
F.3d at 828. As a result, we will not apply waiver.
   Our case law since Poulin’s initial appeal emphasizes that
the decision to impose any discretionary conditions—includ-
ing standard conditions—must comport with the § 3553(a)
sentencing factors and requires the district court to make find-
ings justifying their imposition. See, e.g., Kappes, 782 F.3d at
845–46. Although the sentencing judge need not give a
lengthy exposition about each condition, he or she should do
more than list a multitude of conditions without any discus-
sion or justification. Id. at 846.
    The district court in this case did not make any findings
with regard to the thirteen standard conditions, either at the
original sentencing or at resentencing. We therefore conduct
a de novo review of the challenged conditions to determine
whether the district court committed procedural error such
that remand is necessary. Poulin, 745 F.3d at 800. A finding of
harmless error would not necessitate remand. See, e.g., United
States v. Chatman, 805 F.3d 840, 847 (7th Cir. 2015). We consider
each challenged condition to determine whether or not the ab-
sence of findings justifying the condition was harmless error.
See, e.g., United States v. Siegel, 753 F.3d 705, 713 (7th Cir. 2014).
       1. Administrative Requirements
    The first three conditions Poulin challenges are “adminis-
trative requirements applicable whenever a term of super-
vised release is imposed, such as requiring the defendant to
report to his probation officer, answer the officer’s questions,
12                                                   No. 14-2458

follow his instructions, and not leave the judicial district with-
out permission.” Kappes, 782 F.3d at 843 (quoting Thompson,
777 F.3d at 378) (internal quotation marks omitted). “Once the
judge has explained why supervised release is necessary, he
should be permitted to impose the necessary incidents of su-
pervision without explanation.” Id.
    In Kappes, we noted that the condition that “‘the defendant
shall not leave the judicial district without … permission’
would be improved by explicitly adding a scienter require-
ment, particularly in a case where it is foreseeable that a de-
fendant will reside near the boundary of two judicial districts
within the same state.” Id. at 849–50. There is no evidence that
Poulin lives on the boundary of two judicial districts within
the same state. Furthermore, the court recommended, but did
not mandate, the inclusion of a scienter requirement. There-
fore, the district court did not err in imposing this condition
without findings.
    We have also observed that the condition that “the defend-
ant shall answer truthfully all inquiries by the probation of-
ficer and follow the instructions of the probation officer” “es-
sentially asks for a waiver of the right not to be forced to in-
criminate oneself, because the condition would require the
defendant to answer ‘yes’ if he were asked whether he had
committed another crime and he had.” Id. at 850 (citation and
internal quotation marks omitted). While we did not defini-
tively decide the issue, we held that the defendant may re-
quest that the language be amended to indicate that the con-
dition does not prevent the defendant from invoking the Fifth
Amendment privilege against self-incrimination. Id. Such lan-
guage is recommended but not required. Id. Thus, imposition
of this condition without findings did not constitute error.
No. 14-2458                                                  13

    Additionally, Poulin does not substantiate his challenge to
the condition that “the defendant shall report to the probation
officer in a manner and frequency directed by the court or
probation officer.” This is a classic administrative require-
ment that can be imposed without explanation after the judge
has explained why supervised release is necessary. Id. at 843.
Moreover, in Armour we upheld such a condition as justified
by § 3603(2)’s requirement that a probation officer remain in-
formed of the conduct and condition of a person under super-
vision. 804 F.3d at 868. Therefore, the court did not err in im-
posing this condition.
    In sum, the district court did not commit procedural error
in imposing these administrative conditions without explana-
tion. However, because we are ordering a review of all of the
conditions, the district judge may consider these comments
when resentencing Poulin.
       2. Supporting Dependents and Meeting Other Family Re-
          sponsibilities
    Poulin also challenges the standard condition that “the de-
fendant shall support his or her dependents and meet other
family responsibilities” on the grounds that the district court
did not make findings as to why it was appropriate, and that
the requirement is impermissibly vague and broad. Poulin re-
lies on Thompson, in which we determined this condition was
inappropriate because it referred to “her” even though the de-
fendant was male, indicating the “rote nature of the judge’s
imposition” of the condition. 777 F.3d at 376. Moreover, the
condition in Thompson was inapt because that defendant did
not have any dependents at the time of sentencing. See id. By
contrast, Poulin has a minor son and shared a home with two
minor stepsiblings at the time of his arrest.
14                                                  No. 14-2458

    Nevertheless, this condition is problematic for the same
reason we observed in Kappes: The meaning of “other family
responsibilities” is not apparent. 782 F.3d at 852. We must con-
clude that the district court procedurally erred in imposing
this condition. On remand, the district court should make ex-
plicit the extent to which this condition requires financial, as
opposed to other forms, of support and take into account Pou-
lin’s ability to pay. See id. (“The meaning of the phrase, ‘other
family responsibilities,’ is not apparent … . To the extent the
condition requires only financial support, the condition
should make that explicit and should include a limitation
which takes into account the defendant’s ability to pay.”).
       3. Working Regularly at a Lawful Occupation
    Next, we turn to the district court’s requirement that Pou-
lin “work regularly at a lawful occupation, unless excused by
the probation officer for schooling, training, or other accepta-
ble reasons.” Poulin argues that the district court did not
make any findings and failed to define “regularly.” In Kappes,
we did not propose a definition for “regularly” but empha-
sized that the failure to define the term created “ambiguit[y].”
See id. at 848–49. Thus, we find procedural error necessitating
remand. On remand, the district court should adequately de-
fine the term “regularly.”
       4. Notification of Changes in Residence or Employment
   Poulin then challenges the condition that he “notify the
probation officer at least ten days prior to any change in resi-
dence or employment.” He claims that the district court failed
to make necessary findings and that the condition is vague
and overbroad. This condition presents the same problem as
No. 14-2458                                                   15

in Kappes in that it “fails to indicate ‘whether change in em-
ployment just means changing employers or also includes
changing from one position to another for the same employer
at the same workplace.’” Id. at 849 (quoting Thompson, 777
F.3d at 379). Therefore, the district court procedurally erred in
ordering this condition. On remand, the court should adopt
the same, or a similar, condition to the one we upheld in Ar-
mour: Defendant shall “notify Probation at least ten days prior
to or as soon as you know about any changes in residence and
any time you leave a job or accept a job.” 804 F.3d at 869.
       5. Ban on Alcohol and Controlled Substances
    The district court imposed on Poulin the standard condi-
tion that “the defendant shall refrain from any use of alcohol
and shall not purchase, possess, use, distribute, or administer
any controlled substance or any paraphernalia related to any
controlled substances, except as prescribed by a physician.”
At resentencing, Poulin objected to the portion of this condi-
tion prohibiting him from consuming alcohol while on super-
vised release. Because we concluded above that Poulin’s fail-
ure to object in his first appeal does not constitute waiver, and
because the court justified its requirement that Poulin abstain
from alcohol and drugs when discussing the special condi-
tions, we review the imposition of this condition for abuse of
discretion.
   Poulin argues that the district court’s findings that Poulin
handles stress by using alcohol and that consuming alcohol
could lead Poulin to view child pornography are not sup-
ported by the record. We disagree. The district court adopted
the factual findings in the presentencing investigation report,
which included explicit references to the fact that Poulin was
diagnosed as alcohol dependent in 2006. The district court
16                                                   No. 14-2458

also noted Poulin’s substance abuse history before sentencing
him.
    This case is thus distinguishable from Kappes, where we
vacated a complete ban on alcohol because “[t]he sentencing
judge imposed the alcohol ban with no explanation for how it
connected to [defendant’s] offense or history.” Id. at 852. Here,
the district court provided a sufficient explanation and rea-
sonably concluded that alcohol consumption might lead Pou-
lin to view child pornography. Thus, the court did not abuse
its discretion by imposing this condition.
       6. Prohibition on Frequenting Places Where Drugs are Il-
          legally Sold
    Poulin also challenges the requirement that he “not fre-
quent places where controlled substances are illegally sold,
used, distributed, or administered.” In particular, Poulin ar-
gues that the problem with this condition is the word “fre-
quent.” We held in Kappes that this same condition was im-
permissibly vague because it contained no indication of how
many trips constitute “frequenting” such places. Id. at 849. We
also observed that the condition, “read literally, improperly
imposes strict liability because ‘there is no requirement that
[the defendant] know or have reason to know or even just sus-
pect that such activities are taking place.’” Id. (quoting Thomp-
son, 777 F.3d at 379) (alteration in original). Thus, we find pro-
cedural error and remand to the district court.
       7. Prohibition Against Association with Felons
    During his supervised release, Poulin is also prohibited
from “associat[ing] with any persons engaged in criminal ac-
tivity and … any person convicted of a felony, unless granted
permission to do so by the probation officer.” Poulin claims
No. 14-2458                                                  17

this condition is impermissibly vague as it lacks a scienter re-
quirement and does not define what is meant by “associa-
tion.” We agree that this condition presents the same prob-
lems as the similarly-worded condition we deemed improper
in Thompson. See 777 F.3d at 376–77. We find procedural error
and remand for findings that support the imposition of the
condition as well as rephrasing in conformance with Thomp-
son, which suggested that the district court reword the condi-
tion to bar the defendant from “meet[ing], communicat[ing],
or otherwise interact[ing] with a person whom he knows to
be engaged, or planning to be engaged in criminal activity.”
Id. at 377.
       8. Probation Officer Visits
    Poulin challenges the standard condition that “the defend-
ant shall permit a probation officer to visit him or her at any
time at home or elsewhere and shall permit confiscation of
any contraband observed in plain view of the probation of-
ficer.” Poulin argues that this condition is overbroad because
it provides no limitation as to the time or frequency of these
visits. Given that the court did not explain its reason for im-
posing the condition, Thompson applies and we must vacate
and remand for a proper explanation by the district court. See
id. at 379–80 (“The … condition would allow the probation of-
ficer to ‘visit’ the defendant at 3:00 a.m. every morning and
look around for contraband, and also allow him to follow the
defendant everywhere, looking for contraband. Regardless of
any possible constitutional concern, [the condition is] too
18                                                  No. 14-2458

broad in the absence of any effort by the district court to ex-
plain why [it is] needed.”).
        9. Notification of Third Parties
    Finally, Poulin challenges the standard condition that “as
directed by the probation officer, the defendant shall notify
third parties of risks that may be occasioned by the defend-
ant’s criminal record or personal history or characteristics and
shall permit the probation officer to make such notifications
and to confirm the defendant’s compliance with such notifi-
cation requirement.” Poulin claims that this condition is too
ambiguous and broad. As we noted in Thompson, there is “no
indication of what is meant by ‘personal history’ and ‘charac-
teristics’ or what ‘risks’ must be disclosed to which ‘third par-
ties.’” Id. at 379. Thus, we vacate this condition and instruct
the district court on remand to specify limitations on this con-
dition such that it is sufficiently clear to the defendant what
conduct is allowed and disallowed. See id. at 380.
   In sum, we remand all of the standard conditions for re-
consideration in light of our recent case law.
     C. Special Conditions of Supervised Release
        1. Treatment Conditions
    Poulin contends that the district court erred by not “con-
sider[ing] the practical effect of [the] three [treatment] condi-
tions imposed together,” namely sex offender treatment, sub-
stance abuse treatment, and mental health treatment. The
government argues that this challenge has been waived.
    We agree with the government that Poulin waived any
challenge to these treatment conditions. At resentencing, Pou-
lin’s counsel stated that he had no objections to the proposed
No. 14-2458                                                    19

sex offender treatment, mental health treatment, and sub-
stance abuse treatment conditions. He did, however, object to
the wording of what became the combined substance abuse
treatment condition as well as to the condition’s requirement
that, if financially able, Poulin pay for either alcohol or drug
testing. The government correctly notes that these objections
are unrelated to Poulin’s claim on appeal that the district court
erred by not considering the practical effect of imposing all
three conditions. Thus, by stating that he had “no objection”
to these conditions—whether independently or in combina-
tion—Poulin waived this argument.
       2. No-Contact Condition
   Poulin’s final argument on appeal is that the district court
abused its discretion by imposing a “no-contact condition,”
which states:
       You shall have no contact with any female un-
       der the age of 18 except: (1) in the presence of a
       responsible adult who is aware of the nature of
       your background and current offense, and who
       has been approved by the U.S. Probation Office;
       (2) in the course of normal commercial business;
       (3) in other cases of unintentional and incidental
       contact.
Poulin claims that the district court failed to consider that this
condition will prevent him from having contact with his mi-
nor stepsister, and that he was not diagnosed with pedophilia
and had never acted inappropriately with a child. Poulin ar-
gues that the district court “should have considered [his] lack
of history of offending with children and his family circum-
stances when crafting this condition.”
20                                                 No. 14-2458

    We review for abuse of discretion because Poulin objected
to the no-contact condition at both sentencing hearings. At re-
sentencing, the district court thoroughly considered Poulin’s
objection and noted that the condition does not prohibit con-
tact with minor females altogether, but rather prohibits unsu-
pervised or unauthorized contact. The court found that while
Poulin’s objection was “not frivolous” given desired contact
with his minor stepsister, the “wording [of the condition] is
adequate and appropriate unless [Poulin] has a—if he has a
specific situation that comes up upon release that would sug-
gest to him that this is not appropriate, then he can file a mo-
tion to amend it.” Based on this reasonable justification, we
conclude that the district court did not abuse its discretion by
requiring the presence of another adult when Poulin has con-
tact with minor females.
    Additionally, contrary to Poulin’s contention, the district
court specifically considered the condition’s impact on his fa-
milial relations, the lack of a diagnosis of a pedophilic condi-
tion, and the lack of evidence that he has acted out sexually
toward a child. Even so, the court concluded it was reasonable
to impose the no-contact condition. We agree that the evi-
dence in the record supports a ban on contact with female mi-
nors. Thus, the district court did not abuse its discretion in
imposing this condition.
   Although the district court did not abuse its discretion in
imposing these special conditions, we must nonetheless va-
cate all of the discretionary conditions and remand for resen-
tencing. See United States v. Falor, 800 F.3d 407, 411 (7th Cir.
2015) (“As the additional issues presented by both appellants
on appeal may be raised at a full resentencing hearing in the
No. 14-2458                                                    21

district court, we vacate the entire sentences of both appel-
lants and remand for a complete resentencing.”). We also in-
struct the district court to include a requirement that Poulin,
“on the eve of his release from prison, [ ] attend a brief hearing
before the sentencing judge (or his successor) in order to be
reminded of the conditions of supervised release. That would
also be a proper occasion for the judge to consider whether to
modify one or more of the conditions in light of any changed
circumstances brought about by [Poulin’s] experiences in
prison.” Siegel, 753 F.3d at 717.
                          III. Conclusion
    For the foregoing reasons, we VACATE the conditions of
supervised release and REMAND to the district court for lim-
ited proceedings consistent with this opinion. The sentence is
AFFIRMED in every other respect.